DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 8 and 11-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           In claim 8, it is not clear if “type” refers only to “capacitive” or also inductive and electromechanical.  Also, the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP 2173.05(b).           Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).           Claim 12 is confusing in that it is not clear what is meant by “OFF COMING”.  It appears that “COMING” was not meant to be capitalized.  Nevertheless, does this signal appear when the filter holder is removed altogether and the dispensing assembly is washed?  What if the filter holder is moved into an “incorrect position” which also provides an OFF signal…does washing automatically occur?

Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6044754 (Fuentes) taken together with WO2016/139571 (WO).           Fuentes discloses a system1 comprising a filter holder (9) in a dispensing assembly of a coffee machine (e.g. paragraph bridging cols. 2 and 3) comprising a ring (fixed support 2 with housing 15) suitable for being connected to said dispensing assembly of a coffee machine, said ring comprising a compartment that can be accessed in lower position by means of a mouth (when 15 encloses 2, the bottom of 15 provides said mouth) wherein said ring further comprises at least one groove (spiral slots 13) obtained in an internal surface of the ring (within the housing 15); said filter holder (9) suitable for containing ground coffee (e.g. Abstract) and comprising at least one tab (bolts 12) suitable for being coupled with said grooves (spiral slots 13) of the ring and characterized in that said at least one groove (spiral slots 13) of the ring has a semi-annular shape because it partially circles fixed support 2) and is configured in such a way to receive said at least one tab (bolts 12) of the filter holder in bayonet coupling mode, wherein the filter holder is translated from down up (by bolts following said slots), in such a way to let the tab (bolt 12) of the filter holder enter the compartment of the ring and then rotated around the axis of the ring in such a way that said tab (bolt 12) of the filter holder slides in the groove (slots) of the ring; said ring comprises rotation stop means (end of slot at 13’; see Fig. 1) suitable for stopping the rotation of the filter holder in the ring (fixed support 2 with housing 15) in a stop point (13’) of the sliding movement of the tab (bolt 12) of the filter holder in the groove (slots) of the ring during the rotation of the filter holder.            Fuentes is silent regarding the presence of a said proximity sensor is housed in said ring in such a way that a sensitive end of same finishes in correspondence of the stop point (13’) of the groove (13) of the ring, so that said sensitive end of the proximity sensor detects the presence of the tab (bolt 12) of the filter holder in the stop point (13’) of the groove (13) of the ring and wherein said proximity sensor is disposed in radial direction with respect to the ring and is electromechanical (magnetic/electrical).  However, such concept of proximity sensors for filter holders is well-known in similar coffee machines.  For example, WO teaches a similar coffee machine with a ring (cover 9) with  filter holder (3) used to carry ground coffee and which is insertable into a mouth of said ring (around 8), said ring providing grooves (8) which have a stop point for stopping the insertion of said filter holder into said ring, said stop point has a proximity sensor (Fig. 2) with a sensitive end (18) which detects said filter holder when same reaches said stop point of said grooves (Fig. 4).  Additionally, WO teaches said proximity sensor being disposed in a radial direction with respect to said ring (see 18 in Fig. 2).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed such filter holder sensor in system of Fuentes to provide awareness of the coffee machine of the presence of said filter holder within same when a portion of the filter holder (e.g. bolts 12) have reached the end of the grooves therein and wherein such awareness provides the coffee machine the signal to begin operating (imparting steam to the ground coffee; e.g. first full paragraph page 8).
            Regarding claims 2-4, Fuentes further discloses said tab (bolt 12) has a thickness and said rotation stop means (13’) comprise a narrowing of said groove (see 13’ in Fig. 1) of the ring wherein said stop inherently exists within said groove, said narrowing being provided with a lower width (particularly at the end) than the thickness of the tab (bolt 12) in order to stop the tab.  Said stop also provides stopping of the filter holder when it is moved from down up as the groove moves in an upwardly direction (see Fig. 1).           Regarding claim 7, said sensitive end (18) of the proximity sensor in WO is nearly flush with a wall of the ring that defines the groove.  It is not seen where same being flush would provide for a patentable distinction, and it would have been further obvious to have moved said sensor such that it is flush with said wall as a matter of preference.5.       Claims 9, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6044754 (Fuentes) taken together with WO2016/139571 (WO) and Published U.S. Application No. 2017/0119202 (Ottavi).          Fuentes and WO refer to coffee machines including said filter holders and WO further incorporates an electrical system (e.g. electric motor 10; Fuentes inherently employs an electrical system).  Additionally WO further teaches the proximity sensor being a part of a detection system same electrically connected to a control unit (17) that transmits to the control unit the presence of said filter holder and instigation of an electric motor.  However, Fuentes and WO are silent regarding other elements set forth in claim 9, specifically, a water system used to produce pressurized hot water and hot dispensing assembly as well as a control unit to manage same.  Although same are likely included with the Fuentes and WO machines, it is, nevertheless, notoriously well-known to include same in coffee machines.  For example, Ottavi teaches a coffee machine comprising a filter holder (9) with a presence sensor for detecting same (29) wherein said machine also includes a hot water dispensing assembly (paragraphs 23 and 24); a water system to produce pressurized hot water (e.g. paragraph 42); a control unit (13) that manages said water (e.g. paragraph 40); and an electrical system (inherently regarding said control unit but specifically regarding a  motor; see paragraph 50-52).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated such elements in the coffee machine related to Fuentes and WO as a matter of preference of well-known parts of conventional coffee machines.
             Regarding claims 10 and 11, Ottavi further teaches said coffee machine comprising an ON signal to the control unit to indicate a correct position of the filter holder and OFF signal to indicate an incorrect position of same (e.g. paragraph 60) wherein such signals received by the control unit.  It is considered inherent that such signals direct the control unit to further action or inaction of processing in the coffee machine.  It is further considered obvious in Ottavi that by signaling to the controller an OFF signal, operating steps are disabled or continued to be disabled until the ON signal is generated.  It would have been further obvious to have incorporated such feature of Ottavi in Fuentes as a matter of convenience to the coffee machine user to avoid coffee making accidents or spills (e.g. the filter holder being in an incorrect position).            Regarding claim 13, audible and visual alarms are notoriously well-known in coffee makers such as, for example, beeps or error displays when processing problems exist.  It would have been further obvious to have incorporated same in the coffee machines of Fuente and WO as a matter of preference of a conventional feature.                                             Allowable Subject Matter
6.         Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.            Claim 12  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
             The prior art of record neither discloses nor teaches the groove in communication with the recessed housing as set forth in claim 5 and specifically wherein the translation stop defines the recessed housing of the ring in an upper position.               The prior art neither discloses nor teaches the enabling automatic washing based on a transition signal from ON to OFF from the proximity sensor as specifically set forth in claim 12.





Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
May 18, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant claims 1-8 refer to a system which is considered to be an apparatus.